Title: Thomas Jefferson To Craven Peyton, 18 September 1812
From: Jefferson, Thomas
To: Peyton, Craven


          Dear Sir Monticello Sep. 18. 12. 
          The original letter from mr Morgan with the account inclosed, came to hand since I wrote to you. they have been much injured by wet on the road so as to be almost illegible. I send you the letter & account for your own keeping. it is indeed a most scandalous specimen of Orleans justice. of an inheritance of 1500.D. the lawyers get 500.D. by the approbation of the court. accept my friendly salutations.
          
            Th:
            Jefferson
        